 

Exhibit 10.3

 

THIRD AMENDMENT AND CONSENT TO CREDIT AGREEMENT

 

THIRD AMENDMENT AND CONSENT, dated as of May 7, 2009, and effective as of
March 27, 2009, (this “Amendment and Consent”) to the Credit Agreement dated as
of August 20, 2007 (as amended by the First Amendment to Credit Agreement, dated
as of February 25, 2008 and the Second Amendment to Credit Agreement, dated as
of February 27, 2009, the “Credit Agreement”) by and among VEECO INSTRUMENTS
INC., a Delaware corporation (the “Company”), the Lenders party thereto and HSBC
BANK USA, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders.

 

WHEREAS, the Company has requested that the Lenders amend certain provisions of
the Credit Agreement and consent to the acquisition by Veeco Process Equipment
Inc. of the stock of Fluens Corporation, and the Lenders have agreed to amend
such provisions of the Credit Agreement and grant such consent, subject to the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:

 

1.             Amendments.

 

a.             The definition of the term “Loan Documents” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to provide
as follows:

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Guaranties, the Security Agreement, the Hedging Agreements (but only to the
extent that such Hedging Agreements are between the Company and a Lender and
relate to the Company’s hedging of interest rate exposure under this Agreement),
the Pledge Agreements, the Account Pledge Agreement and each other agreement
executed in connection with the transactions contemplated hereby or thereby, as
each of the same may hereafter be amended, restated, supplemented or otherwise
modified from time to time.

 

b.             Section 1.01 of the Credit Agreement is hereby amended to add the
following definition in its appropriate alphabetical order:

 

“Account Pledge Agreement” shall mean the Account Pledge Agreement, dated as of
May 7, 2009, between the Company and the Administrative Agent, as the same may
hereafter be further amended, restated, supplemented or otherwise modified from
time to time.

 

c.             Section 5.02 of the Credit Agreement is hereby amended to add the
following new subsection “(d)” immediately following subsection “(c)” thereof:

 

“(d)         Cash Collateral.  The Company shall have deposited with the
Administrative Agent, Cash Collateral in an amount equal to the Aggregate
Outstandings (after giving effect to the Loan requested or the requested
issuance, amendment, renewal or extension of a Letter of Credit).”

 

d.             Article VI of the Credit Agreement is hereby amended to add a new
Section 6.16 at the end thereof as follows:

 

 

1

--------------------------------------------------------------------------------


 

“SECTION 6.16.  Cash Collateral.  The Company shall, at all times required by
the Lenders, maintain with, and pledge to, the Administrative Agent for the
ratable benefit of the Lenders, Cash Collateral in an amount equal to or greater
than the Aggregate Outstandings, pursuant to the Account Pledge Agreement.”

 

e.             Section 7.13(e) of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:

 

“(e)         Consolidated EBITA.  Permit Consolidated EBITA to exceed
(i) ($11,692,000), for the fiscal quarter ending March 31, 2009,
(ii) ($19,807,000), on a cumulative basis for the two fiscal quarters ending
June 30, 2009, (iii) ($21,899,000), on a cumulative basis for the three fiscal
quarters ending September 30, 2009 or (iv) ($14,710,000), for the fiscal year
ending December 31, 2009.”

 

2.                                      Consent.

 

The Company acknowledges and agrees that a Compliance Period is not currently in
effect and, as a result thereof, the Required Lenders must consent to the
acquisition by Veeco Process Equipment Inc. of the stock of Fluens Corporation,
a Massachusetts corporation as a Permitted Acquisition (the “Specified
Acquisition”).  In accordance with Section 7.06(d) of the Credit Agreement, the
Required Lenders hereby consent to the consummation of the Specified Acquisition
as a Permitted Acquisition, provided that (a) no Default or Event of Default has
occurred and is then continuing at the time of, or will occur after giving
effect to, such Acquisition and (b) such Acquisition otherwise satisfies the
requirements of a “Permitted Acquisition” as defined in the Credit Agreement
other than the requirement set forth in clause “(f)(ii)” thereof with respect to
the ratio of Consolidated Senior Funded Debt to Consolidated EBITA.

 

3.                                      Conditions to Effectiveness.

 

This Amendment and Consent shall become effective upon receipt by the
Administrative Agent of: (a) this Amendment and Consent, duly executed by the
Company and the Guarantors, (b) the Account Pledge Agreement, duly executed by
the Company, and Cash Collateral in an amount equal to the Aggregate
Outstandings as of the date hereof, (c) executed consents from the Lenders
authorizing the Administrative Agent to execute this Amendment and Consent on
behalf of the Lenders (the “Consent”), and (d) an amendment fee for each Lender
providing its Consent to the Administrative Agent on or before the time that the
Administrative Agent shall sign this Amendment and Consent on behalf of the
Required Lenders, in an amount equal to ten (10) basis points of such Lender’s
Revolving Credit Commitment.

 

4.             Miscellaneous.

 

Capitalized terms used herein and not otherwise defined herein shall have the
same meanings as defined in the Credit Agreement.

 

Except as expressly amended hereby, the Credit Agreement shall remain in full
force and effect in accordance with the original terms thereof.

 

The amendments set forth above are limited specifically to the matters set forth
above and for the specific instances and purposes given and do not constitute
directly or by implication a waiver or

 

 

2

--------------------------------------------------------------------------------


 

amendment of any other provision of the Credit Agreement or a waiver of any
Default or Event of Default, whether now existing or hereafter arising, which
may occur or may have occurred.

 

The Company hereby (i) represents and warrants that (a) after giving effect to
this Amendment and Consent, the representations and warranties made by the
Company and each of its Subsidiaries pursuant to the Credit Agreement and the
other Loan Documents to which each is a party are true and correct in all
material respects as of the date hereof with the same effect as though such
representations and warranties had been made on and as of such date, unless any
such representation or warranty is as of a specific date, in which case, as of
such date and (b) after giving effect to this Amendment and Consent, no Default
or Event of Default has occurred and is continuing and (ii) confirms that the
liens, heretofore granted, pledged and/or assigned to the Administrative Agent
for the Lenders shall not be impaired, limited or affected in any manner
whatsoever by reason of this Amendment and Consent.

 

The Company hereby further represents and warrants that the execution, delivery
and performance by the Company of this Amendment and Consent and the Credit
Agreement (as amended by this Amendment and Consent), (a) have been duly
authorized by all requisite corporate action, (b) will not violate or require
any consent (other than consents as have been made or obtained and which are in
full force and effect) under (i) any provision of law applicable to the Company,
any applicable rule or regulation of any Governmental Authority, or the
Certificate of Incorporation or By-laws of the Company, (ii) any order of any
court or other Governmental Authority binding on the Company or (iii) any
agreement or instrument binding on the Company.  Each of this Amendment and
Consent and the Credit Agreement (as amended hereby), constitutes a legal, valid
and binding obligation of the Company.

 

This Amendment and Consent may be executed in one or more counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute but one Amendment and Consent. This Amendment and Consent shall
become effective when duly executed counterparts hereof which, when taken
together, bear the signatures of each of the parties hereto shall have been
delivered to the Administrative Agent.

 

This Amendment and Consent shall constitute a Loan Document.

 

This Amendment and Consent shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

[next page is signature page]

 

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Administrative Agent, as authorized on
behalf of the Required Lenders, have caused this Amendment and Consent to be
duly executed by their duly authorized officers, all as of the day and year
first above written.

 

 

HSBC BANK USA, NATIONAL

 

ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Christopher Mendelsohn

 

Name:

Christopher Mendelsohn

 

Title:

Senior Vice President

 

 

VEECO INSTRUMENTS INC.

 

 

 

 

By:

/s/ John F. Rein, Jr.

 

Name:

John F. Rein, Jr.

 

Title:

Executive Vice President and Chief Financial Officer

 

The undersigned, not parties to the Credit Agreement but as “Guarantors” under
the Guaranty and “Grantors” under the Security Agreement, hereby (a) accept and
agree to the terms of the foregoing Amendment and Consent, (b) acknowledge and
confirm that all terms and provisions contained in the Loan Documents to which
they are a party are, and shall remain, in full force and effect in accordance
with their respective terms, (c) reaffirm and ratify all of the representations
and covenants contained in the Loan Documents to which they are a party,
(d) represent, warrant and confirm the non-existence of any offsets, defenses
and counterclaims to its obligations under the Loan Documents to which they are
a party and (e) confirm that the liens, heretofore granted, pledged and/or
assigned to the Administrative Agent for the Lenders shall not be impaired,
limited or affected in any manner whatsoever by reason of this Amendment and
Consent.

 

 

VEECO COMPOUND SEMICONDUCTOR INC.

VEECO METROLOGY INC.

VEECO PROCESS EQUIPMENT INC.

VEECO APAC INC.

VEECO CORPORATE LLC

By:  Veeco Metrology Inc., its Sole Member

 

 

 

 

 

 

By:

/s/ John F. Rein, Jr.

 

Name:

John F. Rein, Jr.

 

Title:

Vice President of each of the foregoing corporations

 

 

4

--------------------------------------------------------------------------------